Citation Nr: 0614898	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
September 2003 and May 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

Initially, the Board notes that the February 2005 
Supplemental Statement of the Case (SSOC) references a 
December 2004 medical assessment of ability to do work-
related activities (mental) signed by Dr. HV.  The veteran's 
representative notes that the report dated January 3, 2005 
was sent in January 2005.  This document is currently not of 
record.  As this record may affect the Board's decision with 
respect to both issues on appeal, it is the Board's opinion 
that an effort should be made to secure this document.  Also, 
while this case is in remand status, the RO should obtain all 
records of current treatment.  In reviewing the VA records in 
the file, the Board notes no records were obtained since 
August 2004. 

In addition, with respect to the TDIU claim, during the 
August 2003 VA examination, the veteran reported that he had 
not worked for approximately two years and that when he was 
working, he was self-employed doing small engine repair, farm 
work, and handy-man type jobs.  After interviewing the 
veteran, reviewing his medical records, and conducting a 
mental status examination, the examiner noted, "The 
veteran's occupational functioning is somewhat difficult to 
assess, given the fact that he is currently farming his 90-
acre plot of land in upstate New York.  He does this on a 
solitary basis.  It is probable that if this veteran had to 
work with others, moderate if not more significant 
difficulties would occur in terms of work performance or work 
relationships due to his PTSD symptoms.  The veteran seems to 
have attained an acceptable compromise in terms of his PTSD 
symptoms and his work life.  Between his farming and 
apparently some family money, he is maintaining himself 
adequately.  This may be the best compromise he can make.  I 
do believe if he were to work with other people, this would 
exacerbate his PTSD symptoms."  While it has been 
consistently reported that the veteran lives on a farm and 
runs a combination farm/junkyard, evidence received 
subsequent to the August 2003 examination indicates that in 
2002 the veteran had a loss of $6837 with absolutely no gross 
income from farming and business income of only $567 from his 
small engine repair business.  Therefore, the Board finds it 
necessary to request that the August 2003 VA examiner, after 
review of the entire claims file, provide an addendum to his 
August 2003 opinion. 
    
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Since 
it is necessary to remand this case for further development, 
the AMC/RO should also take this opportunity to provide the 
veteran appropriate VCAA notification, including that with 
regard to degree of disability and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to the veteran's PTSD from Massena VA 
Outpatient Clinic from September 2004 to 
the present should be obtained including 
in particular the December 2004 medical 
assessment by Dr. HV noted in the 
February 2005 SSOC.  The VCAA requires 
that attempts be made to obtain VA 
records unless it is futile.  Without a 
negative response from the VA Medical 
Center, it is not clear that further 
requests would be futile.

2.  The examiner who conducted the August 
2003 VA mental disorders examination 
should be directed to review the claims 
file and prepare an addendum to the 
August 2003 VA examination report as to 
whether or not the veteran's service-
connected disabilities preclude all 
substantially gainful employment.  If the 
examiner who performed the August 2003 
psychiatric examination is not available 
to provide the requested addendum, 
another VA psychiatrist should review the 
claims file (including the August 2003 VA 
psychiatric examination report) and 
discuss the veteran's unemployability as 
above.

If it is determined that another 
psychiatric examination is required, 
especially in light of additional 
evidence received, such an examination 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made, including the report of examination 
in August 2003.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations of 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned 
with regard to the impact of his service 
connected psychiatric disorder.  The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed must 
be provided.  

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


